EXHIBIT 10.8

AMENDMENT NO. 4 AND WAIVER

          THIS AMENDMENT NO. 4 AND WAIVER, dated as of October 3, 2006 (this
“Amendment”), of that certain Credit Agreement referenced below is by and among
PREMIERE GLOBAL SERVICES, INC., a Georgia corporation formerly known as PTEK
Holdings, Inc. (the “Borrower”), the Guarantors and the Lenders identified on
the signature pages hereto and BANK OF AMERICA, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

W I T N E S S E T H

          WHEREAS, a $300 million revolving credit facility has been established
in favor of the Borrower pursuant to the terms of that certain Credit Agreement,
dated as of June 30, 2004 (as amended and modified, the “Credit Agreement”),
among the Borrower, the Guarantors and Lenders identified therein and Bank of
America, N.A., as Administrative Agent;

          WHEREAS, the Borrower has requested amendment of the Credit Agreement;

          WHEREAS, the Lenders have agreed to the requested amendment on the
terms and conditions set forth herein;

          NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

           1.           Waiver. The provisions of Section 8.03(c) of the Credit
Agreement require that any member of the Consolidated Group provide ten (10)
days prior written notice to the Administrative Agent before incurring any
obligations under a Swap Contract. The Borrower has entered into Swap Contracts:
with (a) SunTrust Bank, in the notional amount of $12.5 million for the period
from Sept 1, 2006 through September 1, 2009, pursuant to an agreement dated as
of August 29, 2006, and (b) HSBC Bank USA, National Association, in the notional
amount of $12.5 million for the period from August 29, 2006 through August 29,
2009, pursuant to an agreement dated August 28, 2006 (collectively, the “New
Swap Contracts”). The Borrower failed to timely deliver such notice to the
Administrative Agent. The Required Lenders hereby waive any Event of Default
that exists or may have existed under Section 8.03(c) of the Credit Agreement in
connection with the New Swap Contracts.

           2.           Amendment of the Credit Agreement. The Credit Agreement
is hereby amended as follows

           2.1          In Section 1.01, the defined term “Responsible Officer”
is amended and restated in its entirety to read as follows:

          “Responsible Officer” means the chief executive officer, president,
chief financial officer, chief investment officer, treasurer, assistant
treasurer or secretary of a Credit Party. Any document delivered hereunder that
is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.

          2.2          Clause (i) of Section 8.06(e) is amended and restated in
its entirety to read as follows:

--------------------------------------------------------------------------------



          (i)           the Borrower may declare or pay cash dividends to its
stockholders and purchase, redeem or otherwise acquire shares of its Capital
Stock or warrants, rights or options to acquire any such shares for cash solely;
provided that all such dividends or acquisition of shares for cash in any period
of four consecutive fiscal quarters (including the fiscal quarter in which any
such dividend or acquisition may be made) shall not exceed an amount equal to
sixty-six and two thirds percent (66.667%) of Consolidated EBITDA for the period
of four consecutive fiscal quarters as of the last day of the fiscal quarter
most recently ended, if the Consolidated Total Leverage Ratio, on a Pro Forma
Basis, is less than 2.5 to 1.0; and provided further that the Borrower may make
additional dividends or acquisitions of shares for cash in connection with the
issuance of Subordinated Debt otherwise permitted hereunder, in an amount up to
thirty-five percent (35%) of the Net Cash Proceeds received therefrom, so long
as the maturity of the subject Subordinated Debt is at least 180 days beyond the
Revolving Termination Date then applicable hereunder and the dividend is made or
the shares are acquired substantially concurrently with the issuance of the
subject Subordinated Debt;

          2.3          Subsection (e) of Section 2.02 is amended and restated in
its entirety to read as follows:

           (e)           After giving effect to all Borrowings, conversions and
continuations of Revolving Loans, there shall not be more than fifteen (15)
Interest Periods in effect with respect to Revolving Loans.

          3.           Conditions Precedent. This Amendment shall be effective
upon (i) receipt by the Administrative Agent of duly executed counterparts of
this Amendment from the Credit Parties and Required Lenders, and (ii) payment of
fees and expenses payable in connection with this Amendment.

          4.           Guarantor Acknowledgment. Each Guarantor acknowledges and
consents to all of the terms and conditions of this Amendment and agrees that
this Amendment and all documents executed in connection herewith do not operate
to reduce or discharge any Guarantor’s obligations under the Credit Documents.

          5.           Full Force and Effect. Except as modified hereby, all of
the terms and provisions of the Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect.

          6.           Expenses. The Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen, PLLC.

          7.           Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery by
any party hereto of an executed counterpart of this Amendment by facsimile shall
be effective as such party’s original executed counterpart and shall constitute
a representation that such party’s original executed counterpart will be
delivered.

          8.           Governing Law. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

2

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.

BORROWER:    PREMIERE GLOBAL SERVICES, INC., a Georgia corporation          By: 
/s/ L. Scott Askins 
                                        Name:  L. Scott Askins      Title:  SVP
- Legal      GUARANTORS:    AMERICAN TELECONFERENCING SERVICES, LTD.,         a
Missouri corporation      PREMIERE CONFERENCING NETWORKS, INC., a Georgia
corporation     
PTEK SERVICES, INC., a Delaware corporation
    XPEDITE NETWORK SERVICES, INC., a Georgia corporation      XPEDITE SYSTEMS
WORLDWIDE, INC., a Delaware corporation      ACCUCAST, INC., a Georgia
corporation      NETSPOKE, INC., a Delaware corporation      IMEET, INC., a
Delaware corporation      COMMUNICATIONS NETWORK ENHANCEMENT INC.,         a
Delaware corporation          By: 
/s/ L. Scott Askins 
    Name:  L. Scott Askins      Title:  SVP - Legal        XPEDITE SYSTEMS, LLC,
a Delaware limited liability corporation          By:  PREMIERE GLOBAL SERVICES,
INC., its sole Member            By: 
/s/ L. Scott Askins 
      Name:  L. Scott Askins        Title:  SVP - Legal 


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,      as Administrative Agent and
Collateral Agent          By: 
/s/ Anne M. Zeschke 
      Name:  Anne M. Zeschke        Title:  Assistant Vice President     
LENDERS:    BANK OF AMERICA, N.A.,      as L/C Issuer, Swingline Lender and as a
Lender          By: 
/s/ Ken Bauchle 
      Name:  Ken Bauchle        Title:  Senior Vice President          LASALLE
BANK NATIONAL ASSOCIATION          By: 
/s/ James J. Hess 
      Name:  James J. Hess        Title:  Senior Vice President         
WACHOVIA BANK, NATIONAL ASSOCIATION          By: 
/s/ Jiong Liu 
      Name:  Jiong Liu        Title:  Vice President          HSBC BANK USA,
NATIONAL ASSOCIATION          By: 
/s/ Barbara Baltar 
      Name:  Barbara Baltar        Title:  First Vice-President         
COMERICA BANK        By: 
/s/ Richard C. Hampson 
      Name:  Richard C. Hampson        Title:  Vice President          SUNTRUST
BANK          By: 
/s/ Stacy M. Lewis 
      Name:  Stacy M. Lewis        Title:  Vice President   


--------------------------------------------------------------------------------



  UNITED OVERSEAS BANK LIMITED, NEW YORK    AGENCY        By: 
 
    Name:        Title:            By: 
 
    Name:        Title:          GENERAL ELECTRIC CAPITAL CORPORATION       
By: 
/s/ Karl E. Kieffer 
    Name:  Karl E. Kieffer      Title:  Duly Authorized Signatory        FIRST
HORIZON BANK, A DIVISION OF FIRST    TENNESSEE BANK NATIONAL ASSOCIATION       
By: 
 
    Name:        Title:          OAK BROOK BANK        By: 
/s/ Henry Wessel 
    Name:  Henry Wessel      Title:  Vice President   


--------------------------------------------------------------------------------



      AIB DEBT MANAGEMENT LIMITED      By: 
/s/ Roisin O’ Connell 
  By: 
/s/ Shreya Shah 
Name:  Roisin O’Connell    Name:  Shreya Sha  Title:  Vice President    Title: 
Vice President    Investment Advisor to    Investment Advisor to    AIB Debt
Management, Limited    AIB Debt Management, Limited 


--------------------------------------------------------------------------------